DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2014/0313328) in view of Seo et al. (KR20140127590A) and Choi (2017/0191745).
Regarding claim 1, Park discloses an artificial intelligence refrigerator (1), comprising: 
a door (22; see figure 2); 
the door (22) having a display (240; paragraph [0049])
one or more cameras (220) provided in the refrigerator (1; paragraph [0046])
a sensor (210) configured to detect at least an opening of the door (22; see step S103 of figure 4), a closing of the door or an angle that the door (22) is opened (see steps S101-S109 of figure 4); and 
at least one processor (260) configured to: determine whether the angle is greater than or equal to a preset angle based at least in part on detecting a movement of the door (22; see step S109 of figure 4), 
cause a camera (220) from among the one or more cameras (220) to capture an image of the inside of refrigerator (1) based at least in part on the angle being determined to be less than the preset angle (reference angle; see steps S109 and S111), determine a storage state of food items located in the inside of the refrigerator based on the captured image (see steps S711 and S713 of figure 8), and 
cause a display (240; see figure 3), on the display (paragraph [0049]), of food management information associated with the food items based on the determined storage state (paragraphs [0049]-[0050]; see figure 8).
However, Park fails to disclose an inner door; an outer door having a transparent display; one or more cameras provided in the outer door; the sensor configured to detect the opening or angle of the outer door; the at least one processor configured to determine the movement of the outer door, cause the camera to capture the image of the inner door, determine the storage state of food items located in the inner door.
Seo teaches a refrigerator comprising an inner door (the main door 30; see figure 3); an outer door (sub door, 40); one or more cameras (120) provided in the outer door (40; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the artificial intelligence refrigerator of Park to incorporate the claimed inner door and outer door configuration and the claimed location of the camera as taught by Seo in order to minimize the heat loss from the refrigerator compartment by the opening or closing of the outer door to access the food items from the inner door space instead of opening or closing the inner door to access the food items from the refrigerator compartment. Upon the modification, the modified refrigerator of Park would provide the sensor which configured to detect the opening or angle of the outer door (sub door 40, Seo); the at least one processor (260, Park) which configured to determine the movement of the outer door (sub door 40, Seo), cause the camera (220, Park) to capture the image of the inner door (the main door 30, Seo), determine the storage state of food items located in the inner door (30, Seo; see figures 4 and 8 of Park).
Choi teaches refrigerator comprising an inner door (40), an outer door (50) having a transparent display (paragraph [0023]; see figure 5). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the artificial intelligence refrigerator of Park to incorporate the claimed outer door (50) having a transparent display as taught by Choi in order to visibly see the stored food items in the door space.  
Regarding claim 7, Park discloses the image is captured based at least in part on causing the camera(220) to capture the image in response to detecting a closing of the outer door and the angle being determined to be less than the preset angle (reference angle; see figures 3-4 and 8).
Regarding claim 12, Park discloses the sensor (210) is at least one of an electromagnet sensor (a magnetic field sensor; paragraph [0036]), an acceleration sensor or a switch sensor.
Regarding claim 14, Park discloses the food management information (list of lacking goods) is displayed on the transparent display after the outer door is closed (see figures 4 and 8).
Regarding claim 15, Park as modified discloses an artificial intelligence refrigerator, comprising: 
an inner door (main door 30, Seo); 
an outer door (sub door 40, Seo) having a transparent display (paragraph [0023]; see figure 5 of Choi); 
one or more cameras (220, Park) provided in the outer door (sub door 40; see figure 3 of Seo); 
a sensor (210, Park) configured to detect at least an opening of the outer door (40, Seo), a closing of the outer door (40, Seo) or an angle that the outer door is opened (see figures 4 and 8 of Park); 
a communication interface (250) configured to communicate with an AI server (server 3; see figures 3 and 8), and 
at least one processor (260) is configured to: 
determine whether the angle is greater than or equal to a preset angle (the reference angle) based at least in part on detecting a movement of the outer door (40, Seo), cause a camera (220, Park) from among the one or more cameras to capture an image of the inner door (30, Seo) based at least in part on the angle being determined to be less than the preset angle (the reference angle; see figures 4 and 8 of Park), 
transmit, to the AI server (server 3, Park), the captured image through the communication interface (250), receive, from the AI server (server 3), a storage state of food items located in the inner door (30, Seo) based on the transmitted captured image and a food management information associated with the food items (the list of lacking goods; see figures 4 and 8 of Park), and 
cause a display (240), on the transparent display (paragraph [0023], Choi), of the received food management information (the list of lacking goods) based on the received storage state (see figures 4 and 8 of Park).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo and Choi as applied to claim 1 above and further in view of Lim (2016/0305706) and Oh (EP2743619A1).
Regarding claim 2, Park as modified fails to disclose the outer door (sub door 40, Seo) comprises: an outer case, a door liner mounted on a rear side of the outer case, and a door dike disposed in the door liner to attach an outer basket capable of food storage at the rear side, and wherein the one or more cameras are disposed on the door dike.
Oh teaches a refrigerator comprising the outer door (first door) comprises: an outer case, a door liner mounted on a rear side of the outer case, and a door dike disposed in the door liner (see item 8 of page 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of Park to incorporate a door case, a door liner and a door dike of the first door as taught by Oh in order to protect of the door and to store food items. Upon the modification, the camera (220, Park) would be disposed on the door dike in order to capture photos for the foods stored in the inner door.
Lim teaches a refrigerator comprising the outer door (first door) which comprises: an outer basket (300) capable of food storage at the rear side (paragraph [0055]; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of Park to incorporate an outer basket as taught by Lim in order to store food at the door.

Allowable Subject Matter
Claims 3-6, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record fails to disclose the claimed door dike structure as required in claim 3; the claimed depth sensor as required in claim 8; claimed object identification model which are trained using a deep leaning algorithm as required in claim 9; and second and third cameras at the inner door as required in claim 13. Also, there is no further teachings or motivation to modify the refrigerator of Park in order to arrive the claim invention. Therefore, claims 3-6, 8-11 and 13 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763